228 F.2d 222
Pietro PANNIZZO, Administrator of the Estate of Anna Pannizzo, Deceased, Libellant-Appellee,v.Achille LAURO, Respondent,Home Lines Agency Inc., Garnishee-Appellant.
No. 99.
Docket 23688.
United States Court of Appeals Second Circuit.
Submitted November 7, 1955.
Decided December 6, 1955.

Gray & Wythe, New York City (Horace M. Gray, New York City, of counsel), for garnishee-appellant.
Arkin & Kottler, New York City (Edward Arkin, New York City, of counsel), for libellant-appellee.
Before CLARK, Chief Judge, and LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The order of the district court here attempted to be brought before us allowed the case, with its clause for foreign attachment, to proceed, but settled no rights or liabilities of the parties. Hence it is not presently appealable. See Petition of Wills Lines, Inc., 2 Cir., 227 F.2d 509, and cases cited, interpreting 28 U.S.C. § 1292(3).


2
Appeal dismissed.